904 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Terry SHEPARD, Plaintiff-Appellant,v.Michelle GROHOCKI;  Darrell Terry, Sr.;  Dan Trudell;Thomas Taylor, Defendants-Appellees.
No. 90-1301.
United States Court of Appeals, Sixth Circuit.
June 7, 1990.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court filed on December 1, 1989, an order for partial dismissal as to parties Grohocki and Terry and directing that service of the complaint be made on defendant Taylor.  The plaintiff appealed from that order.


3
Absent Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties involved in the action is not appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 742-45 (1976).  No. 54(b) certification was made in the instant case.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565, 569 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.